Citation Nr: 1044145	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a spinal disability.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to February 
1975.  She also had periods of active duty for training 
(ACDUTRA), including from February 5, 1999, to February 17, 1999.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2009, the Board remanded the 
case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she suffered injuries in a fall aboard 
a ship during a period of ACDUTRA in Norway in February 1999.  
Specifically, she contends that she injured her right arm and 
cervical spine in the fall and that these injuries served to 
aggravate a preexisting migraine headache condition.  The service 
treatment records, including those pertaining to her Reserves 
duty, do not document a fall or any report of injuries during the 
February 1999 period of ACDUTRA.  The Veteran is nonetheless 
competent to report that she suffered such a fall, and the Board 
has conceded that she did so; in this regard, the Board notes 
that a March 1999 private treatment record noted the Veteran 
reported that she "fell 1 month ago."  

An April 2010 rating decision granted service connection for 
right trapezius and rhomboid strain, finding that this condition 
was incurred in the fall in service.

A May 1994 annual reserves examination noted migraine headaches.  
An October 1998 private treatment record noted complaints of 
recurrent headaches.  A November 2000 record noted complaints of 
headaches, "she has had these on and off for seven years, but 
has been especially bad the past month."  In December 2000, the 
Veteran reported a ten year history of headaches.  "Initially 
they were occurring two times a week.  They are now occurring 20 
days out of the month."  The examiner diagnosed migraine 
headaches and chronic neck pain.  She was started on Norvasc.  
MRI in January 2001 showed posterior disc protrusion/herniation 
at the C5-6 level accentuated slightly to the left abutting the 
cord.  A March 2001 treatment record noted that the Veteran 
reported neck pain for about ten years, and admitted to multiple 
whiplash injuries in the past.  A March 2001 record noted that 
the Veteran, who had been having 20 headaches per month, was down 
to one headache every two months or so.  

Active military, naval, or air service includes any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes. 38 C.F.R. § 
3.6(c)(1).  It follows from this that service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training. 

The Veteran contends in part that her pre-existing migraine 
headache disability was either aggravated during her period of 
ACDUTRA or has been aggravated by the now-service connected right 
trapezius and rhomboid strain.

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
, Effective October 10, 2006 (during the course of this appeal), 
38 C.F.R. § 3.310 was amended in order to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) regarding secondary 
service connection on the basis of the aggravation of a 
nonservice- connected disorder by a service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles that 
must be satisfied before aggravation may be conceded and service 
connection granted.

Following the grant of service connection for right trapezius and 
rhomboid strain, the RO has considered the Veteran's entitlement 
to secondary service connection for migraine headaches or 
provided the Veteran notice with regard to a claim of secondary 
service connection.  That should be accomplished on remand.  See 
38 U.S.C.A. § 5103(A).

Additionally, the VA examiner's November 2009 report did not 
sufficiently address the questions asked in the Board's previous 
remand.  Specifically, the examiner did not address the question 
of possible inservice aggravation of the Veteran's migraine 
headache disability and did not specifically provide an opinion 
as to whether it was at least as likely as not that the Veteran's 
currently diagnosed cervical spine disorder had its onset during 
her period of ACDUTRA in February 1999.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to veterans' 
benefits, see 38 U.S.C.A. § 7104(a), and as such, remand 
instructions to the RO in an appealed case are neither optional 
nor discretionary.  See e.g. Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice regarding the 
claim of service connection for a migraine 
headache disability, to include as secondary 
to the service-connected right trapezius and 
rhomboid strain.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any cervical 
spine and headache disabilities.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination of the Veteran 
and provide a diagnosis for any cervical 
spine and headache-related pathology found.  
Based on the examination and review of the 
record, the examiner must answer the 
following questions:


a) Does the Veteran have a current chronic 
disability of the cervical spine?  If so, is 
it at least as likely as not that any 
currently diagnosed cervical spine disorder 
had its onset during the Veteran's period of 
ACDUTRA in February 1999?  

b) Does the Veteran have a current 
disability due to in-service aggravation 
of migraine headaches?  If so, is it at 
least as likely as not that any currently 
diagnosed migraine headache disorder is 
caused or aggravated by the service connected 
right trapezius and rhomboid strain or 
otherwise by the Veteran's period of ACDUTRA 
in February 1999?

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
headache disability present (i.e., a 
baseline) before the onset of the 
aggravation. 

A rationale for all opinions expressed should 
be provided.

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claims of 
entitlement to service connection for spinal 
disability and migraine headaches, to include 
on a secondary basis with consideration of 
both pre- and post-October 2006 versions of 
38 C.F.R. § 3.310.  If a benefit sought on 
appeal remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and her representative 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


